Citation Nr: 0903633	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
exhibited by left leg pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  He subsequently had periods of active duty for 
training and/or inactive duty for training in the Louisiana 
State National Guard from 1974 to 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service; 
a sensorineural hearing loss was not manifested within the 
first post service year and current hearing loss is not 
otherwise related to active service.

2.  The preponderance of the evidence is against a finding 
that tinnitus, which manifested years after service, is 
related to active military service.

3.  A disability manifested by left leg pain was not present 
in service and is not otherwise related to active duty. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A disability exhibited by left leg pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated August 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate his claims.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The March 2006 noticed informed the veteran regarding the 
process by which disability ratings and effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was a member of the Louisiana State National 
Guard from November 1974 to November 1977.  His personnel 
records for the stated periods have been associated with his 
claim.  The veteran contends that he injured his leg during a 
period of active duty for training in Ft. Eustis, VA.  
Available records are unable to confirm any left lower 
extremity injury.  The RO attempted to obtain his service 
treatment records, and was unsuccessful.  They issued a 
formal finding of unavailability.  Based upon the available 
medical evidence of record, the Board believes absence of the 
service treatment records does not alter the veteran's claim 
since he does not presently have a diagnosed disability 
related to his military service.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records for the veteran's first 
service period have been associated with the claims file.  
All identified and available treatment records have been 
secured. The veteran has been medically evaluated in 
conjunction with his claims.

Service Connection for Bilateral Hearing Loss and Tinnitus

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends is the result of 
serving as a gunner in service.  He also claims to have 
worked on helicopters where he was exposed to loud noise.  
During his hearing, the veteran reported occasional tinnitus, 
with the onset being approximately 5 years prior.  He also 
reported working in 1998 on a vehicle conveyor line, for 
which he wore ear protection.    

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent medical 
evidence demonstrates a current disability.  In this regard, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran was afforded a VA audiological examination in 
August 2006.  Audiometric testing showed the following:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
50
50
LEFT
20
15
30
50
40

His speech discrimination was 92% in the right ear and 96% in 
the left ear.  The veteran has mild to moderate sensorineural 
hearing loss in the right ear, and mild to moderately severe 
sensorineural hearing loss in the left ear.  Thus, there is 
evidence of a current disability.

The veteran's service treatment records from his active duty 
service period have been reviewed.  In January 1974, the 
veteran reported decreased hearing in his right ear.  
Examination revealed his ear was clogged with cerumen.  The 
physician's impression was that it was due to the veteran's 
sinusitis.  Upon separation from service, a September 1974 
audiogram showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
n/a
15
LEFT
10
15
5
n/a
15

The veteran's hearing was normal for VA purposes at that 
time.  His remaining service treatment records are 
unavailable for comparison.

Although, the veteran's service treatment records are 
unavailable from his National Guard service, we are in 
receipt of his personnel records.  His personnel records show 
that his military occupational specialty was a helicopter and 
jet engine repairman during his guard service.  This suggests 
noise exposure and supports the veteran's claim that he 
experienced acoustic trauma in service.  Post-service the 
veteran reports working in a grocery store, driving a truck, 
and working briefly in the vehicle assembly plant where he 
wore ear protection.  
 
In August 2006, the audiologist rendered an opinion as to 
whether the veteran's current hearing loss and tinnitus was 
the result of military noise exposure.  The audiologist based 
his opinion on the available medical evidence in the claims 
file, and the history reported by the veteran, including his 
history of noise exposure in the National Guard.  The 
audiologist determined that the veteran's hearing loss was 
not a result of service since his hearing upon separation in 
September 1974 was within normal limits.  The audiologist 
further opined that the tinnitus is not at least likely as 
not related to military noise exposure since it occurs only 
periodically, and its recent onset.  

In conclusion, a clear preponderance of evidence is against a 
finding of entitlement to service connection for hearing loss 
and tinnitus.  Hearing loss was first exhibited many years 
after service and the only competent evidence of record 
commenting on its etiology reflects that is unrelated to 
acoustic trauma experienced in service.  The veteran reported 
only occasional symptoms of tinnitus, and did not relate the 
onset to service.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection for hearing 
loss and tinnitus is not warranted.  

Service Connection for Disability Exhibited by Left Leg Pain

The veteran seeks service connection for a disability 
exhibited by left leg pain, which the veteran reports 
injuring playing soccer while in school in Ft. Eustis, VA.  
In order to establish direct service connection, three 
elements must be satisfied.  There must be medical evidence 
of a current disability; medical or lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence linking the current disease or injury and 
the current disability. See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

To establish service connection for a disability incurred in 
the National Guard, a claimant must establish that he was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of active duty for training 
or inactive duty for training or from an injury incurred or 
aggravated during a period of inactive duty for training .  
38 U.S.C.A. §§ 101(2), (24) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(d) (2001); 66 Fed. Reg. 48,558, 48,560 
(Sept. 21, 2001) (to be codified at 38 C.F.R. § 3.6(a)); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

Direct service connection requires evidence of a current 
disability.  The veteran was afforded a VA examination in 
August 2006.  He reported that after his initial leg injury 
in 1975, he did not have further problems until approximately 
2001.  In earlier statements, the veteran estimated that left 
lower extremity disability began in 1978 (see October 2002 
statement) and in 1974 (see July 2004 claim).  In 2001 his 
left knee started to "give out" along with throbbing pain.  
At that time, the veteran also reported experiencing left leg 
pain which radiated into his low back and left heel pain.  

Examination of the left knee revealed no pain noted with 
movement, no crepitation, subluxation or any objective 
evidence of dislocation, arthritis or ankylosis.  Examination 
of the left hip was essentially normal.  An x-ray of the left 
knee showed no fracture, dislocation or joint effusion.  An 
x-ray of the lumbosacral spine showed osteophyte formation 
and facet hypertrophic changes.  The diagnosis was 
osteoarthritis lumbar spine with radiculopathy left leg.  

The examiner was asked to render an opinion as to whether it 
was as least likely as not the veteran's current left leg 
symptoms are related to service.  The examiner opined that it 
is less likely as not (less than 50/50 probability) caused by 
or a result of military service.  His rationale for his 
opinion was that there is no continuum of pain between the 
stated time of injury and his report of problems beginning in 
2001.  The examiner also indicated that in reviewing the 
veteran's prior VA records starting in October 1998, the 
veteran reported no pain or injury to his left leg when 
seeking treatment for other joint pain.  He also noted that 
the veteran reported no additional problems while in active 
duty service and that he was not placed on a medical profile.        

The veteran complains that the VA examination focused 
primarily on the injury to his left knee, but his problem is 
with his entire left leg.  (See hearing transcript, page 8).  
It is noted that he told the VA examiner that the injury in 
service was to his left knee only.  However, the examination 
did in fact encompass his entire lower extremity and spine.  
It was determined that the veteran's current left leg pain is 
symptomatic of sciatic radiation from the degenerative 
changes in the spine, and not due to a left leg injury in-
service.  As such, service connection for a disability 
exhibited by left leg pain is unwarranted.     

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a disability exhibited by left 
leg pain.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Service connection for a 
disability exhibited by left leg pain is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a disability exhibited by left leg 
pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


